Citation Nr: 1332359	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right foot condition to include arthritis, weakness, and pain. 



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 decision by the Hartford, Connecticut, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for the benefit sought on appeal.
  
Although the Veteran requested a decision review officer hearing in June 2012, he neither appeared for the July 2012 scheduled hearing nor requested its postponement.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand claim for service connection for the right foot condition to include arthritis, weakness and pain service connection claim for additional development.  

There are outstanding records that may be relevant to the issue on appeal.  The Veteran reported having a five hundred pound coil fall on his foot prior to service.  A Medical Board report from 1974 indicated the Veteran had a six month history of right foot pain, and the Veteran had received physical therapy for his right foot injury from Dr. DeAngelios in Waterbury, Connecticut.  During the April 2012 VA examination, the Veteran identified that after his accident around 1972 he sought treatment from St. Mary's Hospital Emergency Room.  The Veteran also identified having several right foot surgeries involving his great toe and spurs in the 1990s during his VA examination.  In a May 2012 appellant, statement the Veteran reported having right foot surgery twenty years after service for different metatarsophalangeal arthritic conditions but did not identify who performed the surgery.  When put on notice of the existence of private treatment records, VA must attempt to obtain those records before proceeding with the appeal.  38 C.F.R. § 3.159 (c)(1), (2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, VA must request that the Veteran provide authorization to enable it to obtain additional private medical records, to include outstanding copies of records from (1) Dr.  DeAngelios, (2) St. Mary's Hospital Emergency Room and (3) records from the right foot surgeries in the 1990's, if any.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he fill out signed release forms for his private treatment providers, including: (1) Dr. DeAngelios, (2) St. Mary's Hospital Emergency Room and (3) records from the right foot surgeries in the 1990s.  Requests should then be made to obtain records for which the Veteran has provided signed release forms, as well as any updated VA treatment records.  All efforts to obtain this evidence must be documented in the claims folder.

2.  Upon receipt of any new evidence, the RO/AMC should conduct any additional development deemed necessary, to include providing any necessary VA examinations.  The Board would point out that no such action, including an examination, is required by this remand; rather, the Board advises the RO/AMC that consideration of such action should be made depending on the evidence obtained pursuant to this remand. 

3.  After the foregoing development is completed, the RO/AMC should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


